Citation Nr: 1742597	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left heel disability. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left heel disability. 

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left heel disability. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from December 1973 to August 1974 and on active duty from June 1977 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of which is associated with the record. 

In September 2016, the Board, in part, remanded the claims for further evidentiary development, to include VA examinations for the above titled claims. 


FINDINGS OF FACT

1.  In an October 26, 2016 correspondence, VA advised the Veteran that he was to be scheduled for VA examinations regarding his reopened claims.  

2.  In December 2016, the Veteran failed to report to his scheduled VA examinations for low back and bilateral hips. 

3.  Neither the Veteran nor his representative provided cause as to why the Veteran did not attend the December 2016 VA examinations. 



CONCLUSIONS OF LAW

1.  As the Veteran failed to report to the VA bilateral hips examination scheduled in conjunction with his reopened claim for entitlement to service connection for a right and left hip disability, it must be denied as a matter of law.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.655 (2016).

2.  As the Veteran failed to report to the VA back examination scheduled in conjunction with his reopened claim for entitlement to service connection for a back disability, it must be denied as a matter of law.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

VA regulations provide that, when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied without review of the evidence of record. See 38 C.F.R. § 3.655(b).

A. Presumption of Administrative Regularity

The United States Court of Appeals for Veterans Claims (CAVC) has ruled that there is a rebuttable "presumption of administrative regularity" under which it is presumed that government officials have properly discharged their official duties, including mailing notices.  See Clark v. Principi, 15 Vet. App. 61, 63 (2001).  The presumption of regularity with regard to the regular mailing of notice attaches if VA mails notice to the last address of record.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

Even in cases where the presumption of administrative regularity were to attach (where the written notice was mailed to the last address of record), the presumption will be rebutted by "clear evidence" that both: 1) the mailing was returned as undeliverable, and 2) there were other possible and plausible addresses that could have been used to contact him.  See Davis v. Principi, 17 Vet. App. 29 (2003). Additionally, CAVC has specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See YT v. Brown, 9 Vet. App. 195 (1996).

In accordance with the Board's September 2016 remand, in an October 26, 2016 correspondence the RO advised the Veteran that he would be scheduled for VA examinations in connection with his claims.  This correspondence further advised that his local VA medical facility would contact him with the date, time, and place of the examination and that a failure to report to a VA examination without good cause may result in the denial of claims.  VA records show that the Veteran failed to report to the scheduled December 2016 VA examinations.  Neither the Veteran nor his representative has claimed that the notice was less than adequate or provided a reason for the failure to report.  The record further shows that the October 2016 letter was transmitted to the Veteran's last address of record, which, notably, is his current address on record with VA and was the address noted in the VA medical center's records in connection with his examination appointment.  Further, neither the Veteran nor his representative has provided VA with any cause as to why the examinations were not attended.  

In Woods v. Gober, 14 Vet. App. 214, 220-21 (2000), the CAVC held that where the RO sends a veteran notice of a decision, and such notice is returned as undeliverable, the presumption of regularity is rebutted, and the burden is shifted to the RO to establish that it reviewed the claims file to ascertain whether there are other possible and plausible addresses for the Veteran.  There is no indication in the record that the notice of the examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of administrative regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall, 7 Vet. App. 271 (1994).  Although the Board notes that its September 2016 decision was returned for having an insufficient address, there is no indication in the record that the October 2016 RO correspondence and the May 2017 Supplemental Statement of Case was not delivered to the Veteran's address of record.  As the September 2016 decision granted the Veterans claims to reopen and directed the RO to provide VA examinations, and did not schedule same, the Board finds that any transmission error regarding this decision is a harmless error.  As such, the presumption of regularity has not been rebutted on the basis that the September 2016 decision was returned to VA as undeliverable. 

The Board notes that the actual notice letter scheduling the VA examinations is not of record.  In January 2011, the Court of Appeals for Veterans Claims (CAVC or Court) held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran.  The Court also had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while that appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, (Kyhn III), 716 F.3d 572 (Fed. Cir. May 3, 2013).  In Kyhn III the Federal Circuit Court vacated the Kyhn II decision, on the grounds that the CAVC had relied upon extra-record evidence to make a finding of fact in the first instance.  Id. (slip op. at 7)(CAVC's judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures.").  The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings."  Id (slip op. at 10).  

II. Factual Background and Analysis

Upon review of the record, the Board notes that it is silent for any complaints, allegations, or statements by the Veteran, or his representative, regarding his failure to report to the December 2016 VA examinations.  The record shows that the Veteran was advised by October 26, 2016 correspondence that he would be scheduled for VA examinations in support of his claims, and the repercussions of missing same without good cause.  Although the record shows that the September 2016 Board grant of his applications to reopen his claims were undelivered, the Veteran does not claim, and the record does not show, any basis to rebut the presumption of regularity regarding the scheduling of the VA examinations for bilateral hips and spine.  Further, review of the medical record did not show any basis for finding good cause.  Based on the above, the Board finds that the Veteran failed to report to his scheduled VA examinations without good cause.  VA regulation expressly provides that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit that was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655 (2016).  As such, the reopened claims are denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied. 

Entitlement to service connection for a low back disability is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


